Citation Nr: 0814076	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a compensable evaluation for status 
postoperative submucous resection for nasal septal deviation.

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 due to treatment for a service-connected 
disability requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1989.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  The Board observes that the veteran originally filed 
his claim for an increased evaluation with the RO in Detroit, 
Michigan; however, the RO in Togus, Maine issued the July 
2003 rating decision.  The veteran subsequently submitted his 
Notice of Disagreement to the RO in Detroit, Michigan, which 
then issued the February 2004 Statement of the Case and 
certified his appeal to the Board.

The Board notes that the July 2003 rating decision on appeal 
considered the issue of entitlement to a temporary total 
rating based on convalescence.  The February 2004 statement 
of the case also considered this issue.  In his substantive 
appeal, received in July 2004, the veteran indicated that he 
wanted to appeal all issues listed on the statement of the 
case.  As such, the Board finds that a timely appeal has been 
completed and this issue is for consideration.

This matter was previously before the Board in May 2005 and 
it was remanded to afford the veteran a hearing.  In 
September 2005, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Detroit RO.  A transcript of that hearing is of record.  This 
matter was again before the Board in January 2006 and was 
remanded for further development.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
status postoperative submucous resection for nasal septal 
deviation is productive of no more than 50 to 60 percent 
nasal obstruction of the left side and 15 percent nasal 
obstruction of the right side.

2.  The competent evidence of record reveals obvious 
disfigurement of the veteran's nose, but not scarring or loss 
of part of the nose that results in exposure of both nasal 
passages.

3.  The March 21, 2003 open septorhinoplasty with bilateral 
spreader grafts did not result in severe postoperative 
residuals or otherwise necessitate convalescence beyond April 
14, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status 
postoperative submucous resection for nasal septal deviation 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 
6502 (2007).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for obvious disfigurement of the nose, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3., 4.7, 4.10, 4.97, Diagnostic Code 
6504 (2007).

3.  The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 due to treatment for a service-connected condition 
requiring convalescence have not been met.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in May 2003 and January 2006.  The letters 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to the claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DC, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  Additionally, the record 
does not indicate that the veteran has been provided VCAA 
notice regarding his claim for a temporary total rating.  As 
such, this error is presumed prejudicial.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no prejudicial error.  See Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the increased rating claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative, to include sworn testimony and 
arguments presented at the November 2005 Travel Board hearing 
on appeal, that demonstrates an awareness of what was 
necessary to substantiate this claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  (See Transcript 
"Tr." at 2-4.)  Additionally, the February 2004 Statement 
of the Case included a description of the rating formula for 
all possible schedular ratings under the relevant diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  The 
correspondence from VA also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

Additionally, the claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim for a 
temporary total rating.  Actual knowledge is established by 
statements by the claimant and the claimant's representative, 
to include his argument presented with his application for 
such VA compensation benefits (received in May 2003), that 
demonstrates an awareness of what was necessary to 
substantiate the claim.  See Dalton, 21 Vet. App.at 30-31; 
see also Short Bear, 19 Vet. App. at 344.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  Indeed, in 
a written brief presentation, dated in February 2008, the 
veteran's representative noted that there is no further 
argument or evidence to submit at this time.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

A.  Increased rating claim

In a statement received in April 2003, the veteran asserts 
that an increased evaluation is warranted for his service-
connected status postoperative submucous resection for nasal 
septal deviation (nasal disability) disability.  As the 
veteran's claim was received by VA in April 2003, the rating 
period on appeal is from April 2002, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2007).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The veteran's nasal disability, is assigned a noncompensable 
disability evaluation pursuant to 38 C.F.R. § 4.97, DC 6502.  
Under this DC, a 10 percent disability evaluation is assigned 
where there is a 50 percent obstruction of the nasal passage 
on both sides, or a complete obstruction of one nasal 
passage.  See 38 C.F.R. § 4.97, DC 6502.  Ten percent is the 
only and maximum evaluation available under DC 6502.

The Board finds that the evidence of record does not reveal 
that a compensable disability evaluation is warranted under 
this DC.  In this regard, the Board notes that the objective 
clinical evidence of record does not show that the veteran 
has a 50 percent obstruction of both of his nasal passages.  
Nor does the veteran have a complete obstruction of one of 
his nasal passages.  Indeed, a VA Memorandum, dated in 
September 2002 and as an addendum to a May 2002 VA 
examination, indicated that the veteran had 50 to 60 percent 
nasal obstruction for the left side and 15 percent nasal 
obstruction for the right side.  Further, a report of a May 
2006 VA examination reflects that the veteran was able to 
breathe through the right nare well, but there was a very 
slight alteration in air flow through the left nare in 
comparison to the right.  See also Written Brief 
Presentation, dated in February 2008 (noting that the veteran 
suffers from blockage on the left side of his nose, but 
conceding that the right side of his nose is clear).  
Accordingly, the Board finds that a compensable evaluation is 
not warranted under the provisions of DC 6502.

The veteran contends that he is entitled to a compensable 
rating under DC 6504 because of the disfigurement of his 
nose.  Under DC 6504, a 10 percent rating is warranted for 
scars of the nose or loss of part of the nose if there is 
loss of part of one ala, or other obvious disfigurement.  A 
30 percent rating warranted if the scarring or loss of part 
of the nose results in exposure of both nasal passages.  A 
Note to DC 6504 states, "Or evaluate as DC 7800, scars, 
disfiguring, head, face, or neck."  38 C.F.R. § 4.97, DC 
6504 (2007).  In this regard, the Board notes that the 
diagnostic criteria concerning disabilities of the skin have 
undergone revision.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
Such revisions became effective on August 30, 2002.  The 
veteran's claim to reopen the increased rating claim in 
question was received in April 2003.  As such, the amended 
provision is for application in this case and is set forth 
below.  

The current version of 38 C.F.R. § 4.118, effective August 
30, 2002, provides that under DC 7800, disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation.  The eight characteristics 
of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:  a scar five or more inches (13 or more cm.) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; surface contour of a scar that is elevated 
or depressed on palpation; a scar that is adherent to 
underlying tissue; skin that is hypo- or hyper-pigmented in 
an area exceeding six square inches (39 sq. cm.); skin 
texture that is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); skin that is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  It is also noted that consideration should be made of 
unretouched color photographs when evaluating under these 
criteria.  Further, the Board notes that evidence of a 
superficial and painful scar is required in order to achieve 
a 10 percent.  38 C.F.R. § 4.118, DCs 7803-04 (2007).  

Initially, the Board notes that the record reflects that the 
veteran has a 2 mm linear pale scar at the right lateral 
columella and a 1 mm round scar at the left lateral 
columella.  See March 2004 VA ENT record.  There is no other 
objective evidence of record regarding the scars on the 
veteran's nose.  Indeed, the veteran's scars have not been 
noted to be unstable, and the scars were not painful on 
examination so as to merit a 10 percent evaluation under DCs 
7803 or 7804.  In light of the foregoing evidence, the Board 
finds that a compensable rating is not warranted under rating 
criteria for skin disabilities (of the head, face, or neck) 
under DC 7800 or any other applicable DCs for scars.  

However, the Board finds that veteran's nasal disability is 
analogous to "other obvious disfigurement" under DC 6504.  
In this regard, the Board notes that the evidence of record 
repeatedly reflects that the veteran's nose is deformed.  See 
June 2003 VA examination report (noting upon physical 
examination that the veteran's nose is obviously deformed 
with septal deviation); March 2003 VA postoperative note 
(indicating caudal septum deflection to the left); April 2005 
VA ENT record (noting a nasal septal deformity); May 2006 VA 
examination report (noting "[n]asal septum is deviated 
appears to the left").  The Board notes that the veteran is 
to be afforded every reasonable doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor.  Accordingly, the 
Board finds that entitlement to a separate 10 percent rating 
is warranted for obvious disfigurement of the veteran's nose 
based on the evidence described above.  Although the Board 
finds that a 10 percent rating is warranted for obvious 
disfigurement, the Board finds that the next-higher 30 
percent rating is not warranted under DC 6504 because the 
objective evidence of record does not show scarring or loss 
of part of the nose that results in exposure of both nasal 
passages.

Higher evaluations are also available under DCs 6510-6514, 
rating sinusitis.  However, the Board finds that these other 
provisions upon which to assign a higher or separate rating 
are not applicable.  See May 2006 VA examination report 
(indicating that the veteran denied incapacitating episodes 
of nasal discomfort or related symptoms in the last 12 
months).  The Board also notes that service connection has 
not been established for these conditions, it would not be 
appropriate to evaluate the nasal fracture on the basis of 
sinusitis or rhinitis.  See 38 C.F.R. § 4.14 (2007) (noting 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service 
connected evaluation is to be avoided).  Additionally, the 
veteran does not contend, nor does the objective medical 
evidence of record support a finding of bacterial rhinitis 
(DC 6523) or granulomatous rhinitis (DC 6524).  38 C.F.R. 
§ 4.97.  Further, the Board has found no other schedular 
basis for assigning a separate or higher rating.  

In conclusion, the objective medical evidence does not show a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side and the clinical evidence 
does not show distinct time periods exhibiting symptoms 
warranting staged evaluations.  Hart, 21 Vet. App. at 509-10.  
The evidence does show that a separate 10 percent rating, but 
no more, is warranted for obvious disfigurement of the nose 
under DC 6504.  The Board has applied the benefit of the 
doubt rule as warranted.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
veteran's nasal disability at issue caused has marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2007) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

B.  Total temporary rating claim

In a statement by the veteran, received by VA in May 2003, he 
requested a temporary 100 percent disability rating based on 
convalescence.  The veteran indicated that he underwent an 
open septorhinoplasty with bilateral spreader grafts at the 
VA Medical Center in Ann Arbor, Michigan on March 21, 2003.  
The Board notes that the July 2003 rating decision on appeal 
considered entitlement to a total temporary rating because of 
treatment for a service-connected condition requiring 
convalescence.  The Board also finds the July 2004 statement 
of the case to be adequate as it discussed the requirements 
for such a convalescence rating. 

In this regard, the Board notes that a total disability 
rating (100 percent) will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence, surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions 
of one, two, or three months beyond the initial three months 
may be made under paragraph (a)(1), (2) or (3) of this 
section.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Veterans Service Center Manager.  38 
C.F.R. § 4.30(b)(1).

In the present case, the record reflects that the veteran did 
indeed have the above surgery on the date he noted.  See VA 
surgery report, dated March 21, 2003.  A VA postoperative 
note, also dated March 21, 2003, indicates that there were no 
complications with the surgery.  The postoperative record 
further indicates that the veteran's disposition was stable 
and it was noted that the veteran should follow-up with the 
ENT clinic in one week for splint removal.  A VA 
postoperative discharge instruction record, dated in March 
2003, noted that the veteran may return to work on March 30, 
2003.  Further, a letter from K.F., M.D., dated April 9, 
2003, indicates that the veteran should be allowed to return 
to full duty effective as of April 14, 2003.  Dr. K.F. 
advised the veteran to avoid any trauma to his nose and to 
follow-up in two months for a postoperative evaluation.  
Based on the foregoing, the Board finds that the veteran does 
not meet the criteria for a temporary total rating under 
38 C.F.R. § 4.30 as the veteran's surgery for a service-
connected disability did not necessitate at least one month 
of convalescence.  See March 2003 VA postoperative discharge 
record; see also Letter from Dr. K.F., dated in April 2003.  
Accordingly, a temporary total evaluation under 38 C.F.R. § 
4.30 is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability rating for status 
postoperative submucous resection for nasal septal deviation, 
is denied.

Entitlement to a separate rating of 10 percent for obvious 
disfigurement of the nose is granted, subject to the 
applicable law governing the award of monetary benefits.

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 due to treatment for a service-connected disability 
requiring convalescence is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


